                         ALABAMA
                         DEPARTMENT OF FORENSIC SCIENCES
                           Headquarters Certified Request              Director: Angelo DeJJa Manna
                           1051 Wire Road                              Office Phone: (334) 821-6254
                           Auburn, Alabama 36832                       Office Fax: (334) 466-5555

                                                 August 15, 2019

Allen L. Bohnert
Office of the Federal Public Defender
for the Southern District of Ohio
10 West Broad Street, Suite 1020
Columbus, Ohio 43215

                                                                                     ADFS Case Number     19MEOl791
                                                                                          Christopher Price

Dear Mr. Bohnert:

I, A ngelo Della Manna, Director, hereby certify that the attached is a true and complete copy of the
entire case file pertaining to the enclosed case, which is on file in my custody in the Alabama
Department of Forensic Sciences, Auburn, Alabama, and that I am the legal custodian of said
report(s).

I further certify that it was in the regular course of business of said Department for such report(s) to
be made at the time of the events, transactions or occurrences to which they refer or within a
reasonable time thereafter.

In accordance with Code of Alabama (1975) Section 36-18-27, et seq., DNA records may currently
be disclosed only; 1) to law enforcement agencies for DNA identification purposes or: 2) For
criminal defense purposes, to a defendant. As this is a civil matter and not law enforcement or
criminal defense purpose, any DNA records, if applicable, associated with this case have been
redacted.

If we can be of further assistance, please do not hesitate to contact the Alabama Department of
Forensic Sciences Legal Counsel Division at 334-821-6254, ext. 240.




   gel   ella Manna, Director
Legal Custodian of Records

Sworn to and subscribed before me
This 15th Day of August, 2019


Notary Public
l\Iy Commissio n Expires
Date of expiration Jan. 25, 2021
                                                                     - ::
                                                                          -     '-
                                                                   _
                                                                 ...       --
                                                                .. :....__...... -
                                                            Established in 1935
                                       ALABAr \DEPARTMENT OF FORENSIC 8- 1ENCE
                                     EXAMINA'   N/EVIDENCE COLLECTION W()oi(l(SHEET

  CAS_E#19ME01791                         COUNTY:ESCAMBIA                 START   DATE:~/ICf
  NAME: Christopher Price                         START TIME:           D]" Yb
  DOB: 09/04/1972 RACE: W                                SEX:M   AGE~46    END TIME:   OS' O{?
           Z.5<=\                         " ...
  WGT:     3 @j              HGT: (o~              1
                                                   '
                                                                 EVIDENCE                 NOTES/CONTAINER           DATE
                        l.l)A
          f3(l,L.1A /
  HAIR:    c.,...r")         EYES: f3 /LA-e--                    PHOTOGRAPHS
                                                                 RADIOLOGY
  TEETH:
                                                                  INGER PRINTS
   UPPER: M·~1I LOWER: M-lvi I) J
                                                                 PALM PRINTS
   SPECIMEN                           WEIGHT                     FOOTPRINTS
HEART
                                 ' 4CJD                          DNA CARD(S)      s
R. LUNG                         , 5Bu                            DNA BILE
L. LUNG                         . . Lj ID                        HAIR
LIVER                           ..    ~   1 iRD                  BLOOD
SPLEEN                                3CJD                       BLOOD
R. KIDNEY                 ' 111-§~e               Z./D           URINE
L. KIDNEY                       i.PH=n;,          2-Zu           VITREOUS
                         "
BRAIN                            \ 1300                          LIVER
THYMUS                                                           TISSUE CUP
ADRENALS                                                         HISTOLOGY
                                                                 PROJECTILE(S)

      CONDITION OF BODY
BURNED
SKELETAL
DECOMPOSED
FRESH                                ,/
FRAGMENTED                                                       P. EFFECTS
PRESERVED

Toxicology:        ~                           Held
      Outside    La~-
                   -----                                         CLOTHING

Pending Tests:   K'w±-;          r-L-      s;..fc c..,_.
          5 f!v:ctv-;
Wet Tech (Z o.-'>'~Dry Tech                       w_f) r.c       Exam Type: 27 A 27            Manner: N A S H
Reviewed By:            .,_/.   /homfl:,
Observers/Agency:---- - - - - - Cause                                   of D e a t h : - - - - - / - - - - - - - - - - - -


Person Involved in Examination:                                  Contributory: _ _ _ __ _ _ _ _ _ _ _ _ _ _ __

                                                             M.E. SfGNA TURE:____,e_,' , _--=~
                                                                                             =,..<--__;;_;;_L__~
                                                                                                               _-_ _ _ _ __
                                                                                      ~                            DFS-748
ALABAMA DEPARTMENT OF FORENSIC SCIENCES                        19ME01791                                                                               Date: )/3 J /1
                                                                                                                                                                           r    I
                                                                                                                                                                                        f
                                                               CHRISTOPHER PRICE
                                                               Alabama Department of Corrections - H                                                   DOD:          7)30 U7·       1


     Start Time:                            Embalmed: Y N          Items: N or __
                                                                                w_· H'--.:::...5-"'N-'-
                                                                                                    1 A._-r-,"--1-
                                                                                                              / __:1...>=..:...:"'...:...'....:.'-=-?---,<=-t/J-
                                                                                                                                                             ·"l.:_r...IT"T::....:_-"--
                                                                                                                                                                                    . -r-·_ _ _ __
                                                                                                                                                   /                   I
     Assistants:                            Refrigerated/Cool:
     Attendees:                             Preservation:
    &   F, Race: w /.I 1 rE..               Rigor: NOC + PD CD
     Weight: ~'> z.5~                       Livor:
     Length: t> '1
     Scalp hair: BA.o W"' _ r-kA 7   ,r<:   Pupi ls: L     R       Arcus                                      Circumcised: Y N                         ~
     Facial hair:                           Corneas:                                                          Pubic hair:
     Ears: L       R                        Sclerae:                                                          Fingernails: er.
     Eyes: &<v£...                          Conjunctiva:           Teeth:          A.J    -f'--4              Toenails: t 'i



                                                           cCb


                                                                                         /'        !I




                                                                                                                                                                                        · -?
    LOGISTICS: Body Identified By :
ALABAMA DEPARTM ENT OF FORENSIC SCIENCES
                                                               19ME01791                                                    Sf; J .
                                                               CHRISTOPHER PRICE"                                   Date:    ,iJrt r
                                                               Alabama Depar-lmenl of Cor-r-eclions - H - - - -- -


     Fat Layer:    I      Cavities: -------------------------,,..---,.....--------:-----r-:~~
     Gas~i c: _ _~_~
                   _'_
                     a_o_-~~--~~ -~--~-'~-'~~~~-'-
                                                 ~-i~---~-
                                                         · -
                                                           , -c_._~~~-'-
                                                                       ~-~-~--~~ Appendix~ ? Gallbladder: (~ N ?
     Pros tate:       Fema le:                         Ligated : Y N NIA                  Urine: ~ c      .,,.,,L    Thyroid:




                                                             )300




     L clav icle             Ll23456789 10 111 2                           R l 23456789 10 111 2                              R clavicle
     C l 234567              M IST I 2 3 4 5 6 7 8                         T l 2 3 4 5 6 7 8 9 10 11 12                         L1 234 5

     ANCILLARY:              Rad iology:               Tox ico logy:       Slides:                C he mistry:                M icrobio logy:

     LOG ISTJCS:                 Body transit in fo:
                           Alabama Department of Forensic Sciences
                           Report of Death Investigation

 CASE NUMBER                          19ME01791                                                DATE           May 30, 2019                           COUNTY          Escambia

 District Attorney                   Steven Billy                                              Judicial Circuit             21st                     Coroner         Daniel Raulerson

 DECEDENT INFORMATION
I Christopher
 FIRST
                                                 I Lee
                                                    MIDDLE
                                                                                             Price
                                                                                             LAST
                                                                                                                                                       146
                                                                                                                                                            AGE
                                                                                                                                                                     lw     RACE
                                                                                                                                                                                            M
                                                                                                                                                                                             SEX
                                                                                                                                                                                                          September 4, 1972
                                                                                                                                                                                                               DATE OF BIRTH

I XXX-XX-XXXX
  SOCIAL SECURITY NUMBER
                                                         Adult
                                                   ADULT I JUVENILE
                                                                                        u
                                                                                 MARITAL STATUS           OCCUPATION
                                                                                                                                                            I   EMPLOYER

 HOME ADDRESS
 Holman 3700                                                                                                                       Atmore, Al                                                             136503
 NUMBER AND STREET                                                                                                                 CITY, STATE OR COUNTY                                                       ZIP CODE

 NEXT OF KIN INFORMATION
 Marcus Mcdonald                                                                            Uncle                                         I 205-487-5998
 NEXT OF KIN                                                                                RELATIONSHIP                                   PHONENWBER                                       ALT. PHONE NUMBER


 ADDRESS                                                                                                                  DATE NOTIFIED                                         BY

 DATE PRONOUNCED DEAD                 05/30/2019                                                                               Dr. Daniel Raulerson
                                                                          DEATH CERTIFICATE DFS           NO
 TIME PRONOUNCED DEAD                  19:31                                                                                   M.D. /CORONER SIGNING DEATH CERTIFICATE               FUNERAL HOME


 TYPE OF DEATH ( N, A, S, H, U)         J.        SUDDEN IN APPARENT GOOD HEALTH                      D               VIOLENT OR UNNATURAL             D                  IN PRISON, JAIL OR POLICE CUSTODY                         D
              Homicide                                 UNATTENDED BY PHYSICIAN                        D                    SUSPICIOUS                  D                                 UNUSUAL                                    D
     DOMESTIC VIOLENCE RELATED DEATH                      Yes         D     No      D       Unknown       D                      HISTORY OF TOBACCO USE                           Yes           D         No         D    Unknown       D
                   LAST SEEN OR HEARD ALIVE              INJURY /ILLNESS           DEATH I FOUND                  DOA                 DFS NOTIFIED          POLICE NOTIFIED                           VEHICLE INDICATE

                                                         05/30/2019                                                                  05/30/2019                                         DRIVER
                                                                                                                                                                                                                          a
  DATE                                                                                                                                                                                                                    a
                                                                                                                                                                                        PASSENGER
                                                              19:31                                                                       20:30                                         WHERE SEATED
  TIME                                                                                                                                                                                  PEDESTRIAN
                                                                                                                                                                                                                          a
 LOCATION                                                 ADDRESS                                                                  CITY. STATE OR COUNTY                                PREMISES (HOME. WORK. STREET, ETC.)
 INJURY OR ILLNESS             Holman 3700                                                                                         Atmore, AL 36503                                     Home
 DEATH                         Holman 3700                                                                                         Atmore, AL 36503                                     Home
 BODY FOUND                    Holman 3700                                                                                         Atmore, AL 36503                                     Home

 INVESTIGATING AGENCY
 1. Agency                 ADOC - Holman Prison                                                                                    Case Number

    Investigator           David Jones                                                                                             Phone Number                 251-368-8173
 2. Agency                                                                                                                         Case Number

    Investigator                                                                                                                   Phone Number

 MEDICAL HISTORY (operations, illnesses, alcoholism, drug abuse, suicide attemp1s, etc.: birth records (infants))
 Physician / Institution                                                                              I   Diagnosis   I State Execution                                                     Date
                                                                                                                                                                                                          I
         Address                                                                                                                                       I   Phone Number

 Physician / Institution                                                                              I   Diagnosis
                                                                                                                      I                                                                     Date
                                                                                                                                                                                                          I
         Address                                                                                                                                       I   Phone Number

 Physician/Institution                                                                                I   Diagnosis   I                                                                     Date
                                                                                                                                                                                                          I
         Address                                                                                                                                       I   Phone Number

 IDENTIFICATION
 ldentilicationmadeby        Daniel Raulerson                                                                                                                             Notification of Eye Bank             Yes        D    No       181
                                                                                                                                                                                            ANY ANATOMICAL DONATION
 Source of Information I Official Tllfe. Relationship to Decedent     Escambia County Coroner's Office
                                                                                                                                                                          Yes           D            No        181   Unknown        D
 Form DFS-18                                                                                                                                                                                                         Page 1of2
CASE NUMBER                                         19ME01791
SCENE INFORMATION
DFSatScene          No                    I    Al            I                                I   Hours            I   DFS left scene at   I                               Hours     I   First Officer at Scene

Photos                                I   By                                                       I   Scene Temp.                              I   Humidity                                    I   Weather

Resuscilatlon Attempted
                             I                      By EMT
                                                                 I                  I I
                                                                                      ER                       I of                                                              I   Drugsgiven
                                                                                                                                                                                                         I
Person removing body from scene            I Escambia County Sherifrs Office                                                 Body now (to be picked up at)                 ADFS

DESCRIPTION OF BODY
Clothed
                I                I Unclo!hed I                       I Par1ly clothed I                        I   Sitting    I                      I Bodyheat I                                   ARMS:         Straight                    Flexed

Body Position                             I    OnBack
                                                             I                 I   On Front
                                                                                                  I                 I   Rside
                                                                                                                                      I                 I   Lside           I                       LEGS:         Straight                    Flexed

Describe:           State Execution                                                                                                                                                                 NECK:         Straight                    Flexed


MEANS/WEAPONS
Revolver    I                I   Semi-auto     I                 I   Shotgun   I               I   Rifle   I                      Shots Fired
                                                                                                                                                    I                                       I Knife I                        I Blade Length       I
cat I Gauge I Make I Model
                                  I                                                                                               Found    I                   1   Where

VEHICLE: (color/yea-fmake/model/damage)
                                                     I                                                                                                                          Other weapon(s)
                                                                                                                                                                                                         I
NARRATIVE
DFS Notified by      I Daniel Raulerson                                                                             I Official Tme I Escambia County Coroner's Office
Narrative summary of circumstances surrounding death:
On May 30, 2019 at 20:30 I was contacted by Dr. Daniel Raulerson with Escambia County Coroner's Office about decedent
Christopher Price 46/W/M. Decedent is a state execution from Holman Prison. Decedent was incarcerated 2/12/1993, Fayette
County, Charge Murder. ADS were not notified. No scene photos. Escambia County Sheriffs Office to transport the decedent to
ADFS for further examination.
                                                                                   Report Prepared by:                  Alan Fields




                                                                                   Signature                                    ~
                                                                                                                        ( Signed Copy in Case File )




Form DFS-18                                                                                                                                                                                                                                     Page 2 of2
                     ALABAMA
                     DEPARTMENT OF FORENSIC SCIENCES
                      P.O. Box 7925                      2451 USA Medical Center Dri,•e
                      Mobile, AL 36670                   Mobile, AL 36617
                      Tel.                               Facsimile (251) 470-9962
                      (251) 470-9912




                                         REPORT OF AUTOPSY
ADFS CASE NUMBER:               19ME01791                                        DATE: May 31, 2019
                                                                                 TIME: 07 46 hours
NAME(S):        CHRISTOPHER LEE PRICE

COUNTY OF DEATH:                Escambia                    DATE OF DEATH: May 30, 2019

AGE: 46 years          RACE:W            SEX:M    LENGTH: 69 inches                       WEIGHT: 259 pounds


                                           FINAL DIAGNOSES

I.    Evidence of toxic drug effect:
     .A. Diffuse vascular congestion of the major organs.
      B. Acute pulmonary vascular congestion and edema.
      C. Reflux of pulmonary edema and of material from stomach into nasopharynx.
      D. Hypoxic-ischemic encephalopathy.
      E. Diffuse cyanosis.
      F. Refer to the separate Toxicology Analysis Report of the Alabama Department of Forensic Sciences
         and the Toxicology Report of the National Medical Services Labs, which are positive for
         Midazolam.




                                 CAUSE OF DEATH:             Mixed drug toxicity,
                                                             Due to judicial execution.

                                 MANNER OF DEATH:            Homicide.




                                                                                                      Page 1of4
Case #I          19ME01791
Name           . Christopher Lee Price


                                         EVIDENCE OF INJURY

None, aside from the presence of a percutaneous intravenous access catheters in the antecubital fossas.


                                     EXTERNAL EXAMINATION

When first viewed, the body is dressed in a white shirt, white pants, white underwear, and white socks.
This normally developed, adequately nourished, White male weighs 259 pounds, measures 69 inches in
length, and appears compatible with the reported age. The unembalmed, refrigerated body is cool to the
touch and well preserved. Rigor morris has partially receded. Fixed violaceous lividity involves posterior
body surfaces except at pressure points.

The scalp hair is brown-gray and up to 8 inches long. The ears are unremarkable. The irides appear blue
in color, and the corneas are clear. The sclerae are non-icteric. The conjunctiva! linings are unremarkable.
The nose and mouth are clear. The natural teeth are in fair condition. The neck and thorax are
symmetrical. The abdomen is flat. The external genitalia and posterior body regions are unremarkable.
The extremities have all digits. Brown cutaneous discoloration from venous stasis dermatosis involves the
lower legs. The medial feet have small venous varicosities. The fingernails and toenails are clean. Other
identifying features are as follows: tattoos are on the back, lateral right arm, dorsal left forearm, ventral
forearms, and left side of the anterior torso; a papule is on the anterolateral right thorax.


                           EVIDENCE OF MEDICAL INTERVENTION

The intravenous access catheters are described above. Three electrocardiogram monitor pads adhere to
the upper-outer pectoral regions and to the anterior left lower thorax.


                                     INTERNAL EXAMINATION

SEROSAL CAVITIES: The thoracic, pericardial, and abdominal cavities have no adhesions or abnormal
fluid collections. The organs are in normal anatomic locations. There are no unusual odors. All blood
throughout the body is dark red-maroon in color, imparting dark colors to the major organs.

HEAD AND NECK: The scalp, calvarium, dura mater, and basilar skull are unremarkable. No epidural,
subdural, or subarachnoid hemorrhages are present. No stains involve the dura mater or inner cranial
bony lining. The dural venous sinuses are patent. The dura mater and falx cerebri do not adhere to the
brain. The foramen magnum and the proximal spinal cord are unremarkable. The atlanto-occipital region
is stable. The 1300-gram brain is symmetrical and has a normal gyral pattern altered by mild broadening
and flattening of the gyri with compression and narrowing of the sulci. The leptomeninges are tense and
congested. There are no subfalcine or subtentorial herniations. The cranial nerves and the intracranial
blood vessels are free of abnormalities. Sections reveal no focal lesions of the cortex, subcortical white
matter, deep parenchyma, brain stem, or cerebellum. Swelling and vascular congestion impart a dusky,
gray-plum appearance to the sectioned surfaces. The swelling partly compresses the lateral ventricles,
which contain clear and colorless cerebrospinal fluid.

The tongue has no injuries or lesions. The strap muscles, soft tissues, and the large vessels of the neck are


                                                                                                  Page 2of4
Case #1         19ME01791
Name            Christopher Lee Price

unremarkable. The hyoid bone, epiglottis, laryngeal cartilages, and vocal cords are unremarkable.
CARDIOVASCULAR SYSTEM: The pericardium and epicardium are smooth and glistening. The patent
coronary ostia have a usual location and give rise to normally distributed coronary arteries with a right
dominance. Mild lumenal stenoses by mildly calcific atherosclerotic plaque deposits involves the proximal
coronary arteries. The 490-gram heart has a normal configuration of its chambers and valves. The mural
and valvular endocardia have no vegetations or thrombi. The papillary muscles, other projecting
myocardial muscles, and chordae tendineae are unremarkable. The sectioned red-brown myocardium is
firm and free of abnormal markings. The pulmonary trunk and main arteries have no thromboemboli.
The intimal surface of the aorta is free of atherosclerosis. The patent ostia of the major aortic arterial
branches are normal in distribution and dimension. The venae cavae and their major tributaries are thin-
walled and patent.

RESPIRATORY SYSTEM: The upper airways contain blood-tinged frothy edema fluid. The 580-gram
right lung and the 470-gram left lung have smooth and glistening pleural surfaces. The sectioned surfaces
exude blood and blood-tinged frothy edema fluid. The intrapulmonary arteries and veins are normally
developed and patent.

DIGESTIVE TRACT: The omentum and mesentery are unremarkable. The patent esophagus has no
external, mural, or mucosal abnormalities. The gastric rugal folds and mucosa are unremarkable. The
gastric lumen contains approximately 300 milliliters of gritty tan mucoid food material. The duodenum,
small intestine, appendix, and colon are unremarkable.

GLANDULAR SYSTEM: The 2960-gram liver has an intact capsule covering firm, red-maroon,
lobulated parenchyma. The thin-walled gallbladder contains a usual amount of unremarkable bile. There
are no biliary stones. The sectioned pancreas has normally configured, firm, tan-pink-violaceous
parenchyma. The pituitary gland is unremarkable in situ. The sectioned thyroid gland has glistening, tan-
red, unremarkable parenchyma. The salivary and parathyroid glands are not enlarged. The sectioned
ad.renal glands have orange-yellow cortices of usual thickness that cover well preserved tan-brown
medullae.

IMMUNOLOGICAL SYSTEM: The 390-gram spleen has an intact capsule and firm maroon
parenchyma. Regional lymph nodes appear unremarkable. The thymus is involuted. The observed bone
marrow is red-brown and homogeneous, with no focal abnormalities.

GENITOURINARY SYSTEM: The 210-gram right kidney and 200-gram left kidney have intact capsules
that cover smooth subcapsular cortical surfaces. A subcapsular urinary retention cyst of the lateral right
kidney is up to 2 centimeters in dimension. The cortices are of usual thickness and are well demarcated
from the medullae. The calyces, pelves, and ureters are unremarkable. The urinary bladder contains
approximately 20 milliliters of translucent amber urine; its mucosa is gray-tan and intact. The sectioned
prostate gland and the testes are unremarkable.

MUSCULOSKELETAL SYSTEM: The ribs, sternum, clavicles, pelvis, vertebral column, supporting
musculature, and soft tissues are not unusual.


                                        ANCILLARY STUDIES

TOXICOLOGY: Refer to the separate reports.



                                                                                               Page 3of4
Case#l         19ME01791
Name           Christopher Lee Price


                                            LOGISTICS

AUTHORIZATION: Act No. 97-571, Acts of Alabama.

IDENTIFICATION: The body is identified by the authorities of Escambia County, AL.

PERSONS PRESENT: Mrs. Diamond and Mrs. Ayer -ADFS.

EVIDENCE: Photographs, fingerprints, palm prints, bloodstain cards, blood, urine, vitreous, liver, and
tissue.

The facts stated herein are correct to the best of my knowledge and opinion at the time of report
completion.

Tissue evidence will be disposed 12 months from the date of the original report unless alternate
arrangements are made prior thereto.

Toxicology evidence, not tested, will be disposed 24 months from the date of the examination unless
alternate arrangements are made prior thereto.




 Cameron Snider, M.D.
 Medical Examiner

 August 8, 2019
 Date Signed

CFS/zw




                                                                                            Page 4of4
                                ALABAMA            ~                                                    "-"
                                DEPARTMENT OF FORENSIC SCIENCES
                                2026 Valleydalc Road                     Telephone (205) 982-9292
                                Hoover, AL 35244-2095                    Facsimile (205) 403-2025




                                                   TOXICOLOGICAL ANALYSIS REPORT



       Cameron Snider, M.D.                                                                    ADFS Case Number 1~,~~
       Alabama Department of Forensic Sciences                                                Agency Case Number
       P. 0. Box 7925 Crichton Station                                                                  Case Date 05/30/2019
       2451 Fillingim Street                                                                      Date Completed 08/06/2019
       Mobile, AL 36670-7925                                                                            Report ID 120190601


       Subject Price, Christopher Lee

Evidence analyzed (Including sub-items)
Item       Specimen                 Analyte                                                 Result               Method(s)                     Notes

1M1               Blood, cardiac               ~fidazolam                                    Greater than 750 ng/mL GC/MS, LC/MS/MS

t:M2              Blood, femoral               Ethanol                                       Negative            HS/GC/MS
1~12              Blood, femoral               Benzodiazepines                               p                   EI.A

1M3               Blood, femoral               Reference laboratory analysis                                                                   3

1M4               Urine                                                                      NA

1MS               Urine                                                                      NA

1M6               Vitreous humor                                                             NA


Footnotes

NA -              Not analyzed/Not applicable
P-                Present but not quantified
3-                Analysis was conducted by a reference laboratory; report is attached.

Comments

Evidence was received in a sealed plastic bag.


A complete report includes a 2-page reference report.

Remaining evidence wiO be disposed 24 months from the date of this report unless storage space becomes limited or
alternate arrangements are made prior thereto.




     ""-
     ACCREDITED
           kfifojQ'6f4
        FORENSIC TESTING
          LABORATORY
                                         ONE DEP.ARTMENT • ONE GO.AL • EXCELLENCE
                                                            Accredited Laboratory System
                                                                     2003-Prr.rmt
                                                                                                                    Customer Satisfaction
                                                                                                                    Surveys are available at
                                                                                                                    www.adfs.alabama.gov


                                                                                                                              Page 1of2
ADFS Case Number 19ME01791
TOXICOLOGICAL·ANALYSIS REPORT~
Report ID 120190601




   [>~ t 2J;;tf;;;D         08/05/2019
   Belicia Sutton
   Forensic Scientist




                                         Page 2 of2
                                                               NMS Labs                                        CONFIDENTIAL

•NMS     [       LABS       I
                                                 200 Welsh Road, Horsham, PA 19044-2208
                                                Phone: (215) 657-4900 Fax: (215) 657-2972
                                                         e-mail: nms@nmslabs.com
                                     Robert A. Middleberg, PhD, F-ABFT, DABCC-TC, Laboratory Director



Toxicology Report                                                          Patient Name        PRICE, CHRISTOPHER
                                                                           Patient ID          19ME01791          ~
Report Issued           07/01/2019 15:05
                                                                           Chain               30233392



                                                                                                                        ~>
                                                                           Age Not Given       DOB Not Given
  To:        20107                                                         Gender              Not Given
             Alabama Department of Forensic Science -                      Workorder           19181865
             Attn: Dr. Curt Harper
             2026 Valleydale Road
                                                                           Page 1of2
                                                                                                                        \
             Hoover, AL 352442095



 Positive Findings:

        Compoyod                                               .Bwwlt                 J.lnim            Matrix Soyrce
         Midazolam                                             1000                   ng/ml             001 - Femoral Blood


        See Detailed Findings section for additional information

 Testing Requested:
        Analysis Code                            Description
        9329B                                    Benzodiazepines Panel, Blood

 Specimens Received:
        ID     Tube/Container              Volume/       Collection             Matrix Source                 Miscellaneous
                                           Mass          Date/Time                                            Information
        001 Blue Vial                      2.75 ml       Not Given              Femoral Blood

        All sample volumes/weights are approximations.
        Specimens received on 06/19/2019.




                                                                                                                            NMS v.18.0
                                     C~FIDENTIAL                   Workorder         19181.

        NMS   LABS
                                                                   Chain
                                                                   Patient ID
                                                                                     30233392
                                                                                     19ME01791

                                                                   Page 2 of 2



Detailed Findings:
                                                                           Rpt.
  Analysis and Comments            Result                  Units           Limit       Specimen Source               Analysis By

  Midazolam                        1000                    ng/mL           50          001 - Femoral Blood           LC-MS/MS

  Other than the above findings, examination of the specimen(s) submitted did not reveal any positive findings of
  toxicological significance by procedures outlined in the accompanying Analysis Summary.


Reference Comments:
  1.     Midazolam (Versed®) - Femoral Blood:
           Midazolam is a short acting benzodiazepine (a DEA Schedule IV controlled compound) with strong central
           nervous system depressant/hypnotic properties. It is usually utilized for preoperative sedation, as a sedative
           hypnotic, and as an agent for the induction of anesthesia. It has significant abuse potential. Effects noted
           following use may include sedation, somnolence (drowsiness or sleepiness), visual disturbances (diplopia or
           double vision), dysarthria (slurred speech), ataxia (shaky movements and unsteady gait), and intellectual
           impairment and coma may result.

           Oral doses of 10 mg given to 20 subjects produced average peak plasma concentrations (at 1 hr. post dose) for
           midazolam of 69 ng/mL in males and 53 ng/mL in females. As a preoperative medication, intramuscular
           injection of midazolam at 0.13 mg/Kg body weight (9.1 mg/70 Kg body weight) produced peak plasma
           concentrations of 68 ng/m L.

           At high concentrations, confusion, impaired coordination, diminished reflexes, respiratory depression, apnea,
           hypotension and coma may result.

  Chain of custody documentation has been maintained for the analyses performed by NMS Labs.

  Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded six (6)
  weeks from the date of this report; and generated data will be discarded five (5) years from the date the analyses were
  performed.

Analysis Summary and Reporting Limits:
All of the following tests were performed for this case. For each test, the compounds listed were included in the scope. The
Reporting Limit listed for each compound represents the lowest concentration of the compound that will be reported as being
positive. If the compound is listed as None Detected, it is not present above the Reporting Limit. Please refer to the Positive
Findings section of the report for those compounds that were identified as being present.

  Acode 9329B - Benzodiazepines Panel, Blood - Femoral Blood

       -Analysis by High Performance Liquid Chromatography/ Tandem Mass Spectrometry (LC-MS/MS) for:

         Compound                              Rpt Urojt                 Compound                              Bpt Limit
         7-Amino Clonazepam                    5.0 ng/mL                 Flurazepam                            2.0 ng/mL
         Alpha-Hydroxyalprazolam               5.0 ng/mL                 Hydroxyethylflurazepam                5.0 ng/mL
         Alprazolam                            5.0 ng/mL                 Hydroxytriazolam                      5.0 ng/mL
         Chlordiazepoxide                      20 ng/ml                  Lorazepam                             5.0 ng/mL
       · Clobazam                              20 ng/ml                  Midazolam                             50 ng/mL
         Clonazepam                            2.0 ng/ml                 Nordiazepam                           20 ng/mL
         Desalkylflurazepam                    5.0 ng/ml                 Oxazepam                              20 ng/mL
         Diazepam                              20 ng/ml                  Temazepam                             20 ng/mL
         Estazolam                             5.0 ng/ml                 Triazolam                             2.0 ng/ml




                                                                                                                            NMS v.18.0
                    ~~NTOF FORENSICSOEN~
                     P.O. Box 7925                         2451 USA Medical <:enter Drive
                     Mobile, AL 36670                      Mobile, AL 36617
                     Tel                                   Facsimile (251) 470-9962
                     {251) 470-9912



                                             June 06, 2019


Dr. Daniel Raulerson
Escambia C.Ounty Medical Examiner

ADFS Case Number         191\1E01791
Decedent                 Christopher Lee Price


Dear Sir:

This department performed an examination on the body of the above listed decedent on May 31, 2019.
Based on the findings of this examination and the presently known circumstances of the death, it is my
opinion that the cause of death is Mixed Drug Toxicity due to Judicial Execution. The recommended
manner of death is Homicide.

This preliminary repon is intended to expedite the Death Cenificate. It should not be used for grand jury
or coun proceedings in lieu of the final repott of the complete findings, which will also be forwarded to
the District Attorney of Escambia C.Ounty and the appropriate investigative agency.


Sincerely yours,




~cJ---YvtJ
Staci Turner,~
Deputy Chief Medical Examiner

SAT/ph

cc:    Stephen Billy, District Attorney Escambia C.Ounty
       David Jones, Alabama Depanment of C.Orrections - Holman Prison




                                            Established in 1935
,. Form DFS-7
   Rev _ _
                        -   ~q ,A'f.5maEvidence
                                        Department of Forensic Sc'
                                                Receipt of Body
                                                                                ,ces                    ~.
                                                                                                        -.. .~-·. .
                                                                                                        ~
      04 30 2018

  Dayq1}ws&/l'fate            ~ Timd-63$""" Case Nwnber                /j (YI lO J 7<:J /
  Decedent'sName:     Chf'isfa(Jher             (J'f'fCC    DOB:    1-lf' 7;_ Age/Race/Sex '16/W//1
                                                                                                             r      I
  Location(AddressrnFacili~Namaj: _ _+t~/_1~/~~~Q-~-~~f_J_~_O_~-------------~




  Received By Signature:-.f::::4,.1-2~~~.::L.L..+-~~.+-:).-------------------­
  S'Body in zippered closed body bag, nsealed with seal#      ~~L(                      or   D   Initialed and taped
  Notes/Personal Effects:   -----------------------------~




  Funeral Home:                                                     Phone Number: - - - -- - - - - - -
                  - - - - - - - - - - - -- - --
         Date/Time          Location or Person Receiving      Signature                Agency            Location




  ~e PsJavosl E (f'e.~1' fr twol '#c-uA
           -·                   .                 Release of Bodv
  Day:   Ffz\ DPt'f     Date: 5 ( 3 \   \I 4        Time:   13[ 0      Location:      frO f S:- W\Of& · mw
  Released By (Printed Name):      R~ ~I ~/\J         (\            Agency/Title:_~f!t?........._~~---_ff~_1
                                                                                                          ______
  Rel~~dBySignature: _ _ _~~--~~~~c~~~--~~~~~---------------
  Received By (Printed Name):     LJ A fri cj     Ho U 5rG-            Funeral Home:     -~£.),         .mo8. 10C: ,ftl.

                               C\ / -
  Received By Signatu re: -----'_.......,_/CL--Z-
                                        _ _ _-1.~
                                                  ~                            ~ N6WMJ'lN.r
                                                  ,,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  Scanned into LIMS (Initial): D                                          Decedent released in LIMS (Initial):    D
                         Alabama Department of Forensic Sciences
Form DFS-20                      Personal Effects Form
Rev 05-24-2018



I hereby acknowledge receipt of personal effects of             C hv,·s-1op h(!"' f.r;c...,c,

Case No.15 Vl"\ EQ l 71) from _     __,,.f_=.s=-c..=t)=&---=--=----b.L..:::'"'--,o,L--....,,,Ca..-~:.....:.~-'-1--------
The personal effects include:




Printed Name:       Cvf'H-1 $:!~
Signature:          ~
Agency:         RY?dJNtj \=~tt· \J~ N~fA~NS
Date:        5 {3   l \ I C)
